on. Lawrence Jaok Moore    Opinion MO. V-1279
 ounty~Attornep
+mnels County               Be: Present maximum com-
Ballinger, Texas                pensation of County
                                Commissioners in
Dear Sir:                       Bunnels Cou@y'.
           Your reqvest for an 0pLnion reads in part
as follows:
           *The Comr@ssioners Court of Runnels
      County, in 1950, raised their own salar-
      ies and. the salaries of all other County
      Officials twenty-five per cent, as pro-
     vided in Art. 9912g, V.C.S., so that at
      the present time the Commissioners are
     drawing salaries of $3050.00 annually.
     The assessed tax valuations of this Coun-
     ty for last year were less than $20,000,-
     000.00, so that under the provi@.ons of
     Art. 2350, V.C.S., said CommissYoners
     could  draw only $25OO.OO  annually,     had
     they not used Art. 3912g for an' increase.
     The preseht assessed tax valuatjons of
     this County are above $20,000,090.00,
     which will mean that-the Commissioners
     salaries would be $3,000.00 unaeq the
     provisions of Art. 2350, or an'increase
     of $500.00  from $2500.00  to $3,000.00.~
          The questions submitted by yqu are substan-
tially as follows:
          May the Commissioners' Court qf Run-
     nels County increase their.own salaries
     in the aum of $500.00 per year pursuant
     to the provisions of Article 2350, Y.C.S.,
     without increasing the salaries of the
     other aounty officials? If so, when is
     this increase effective?
          What~is the maximum aompensatioq
     that the County Commissioners of Runnels
     County may receive for the years 1951 and
     1952?
                                                             *   .



    Hon. Lawrence Jack Moore, page 2 (V-1279)


         Article 2350, V.C.S., provides in part:
               "In counties having the following
         assessed valuations, respectively, as
         shown by the total assessed valuations
         of all properties certified by the county
         asseasor and approved by the Commissioners'
         Court, for county purposes, for the re-
                       from time to time, the E--
                                                ounty
         F9-5=
          omm as oners of such counties shall each
         receive annual   salaries not to exceed the
         amounts herein specified, said salaries
         to be paid in equal monthly installments,
         at least one-half (l/2) and not exceeding
         three-fourth (3/4), out of the Road and
         Bridge Fund, and the remainder out of the
         General Fund of the county; said assessed
         valuations and salaries applicable thereto
         being aa follows:
         " . . .

         n$lO,OOO,OO1 and less than 12,000,OOO not
         to exceed $2,200.00
         n$12,000,001 and less than 20,000,OOO not
         to exceed $2,500.00
.
         ~$20,000,00l~and less than 30,000,OOO not
         to exceed $3,000.00n (Emphasis added.)
              Since Runnels County had an assessed valua-
    tion for the previous year (1950 tax rolls)of $13,-
    264,455.00, its county commissioners may receive under
    Article 2350 a salary not to exceed $25OO.OO during
    1951. Article 3912g, V.C.S., authorizes an additional
    increase not to exceed 25% of the sum allowed under
    the law in 1948. The sum allowed under the law in
    1948 to the county commissioners was $2200.00, since
    Runnels County had a valuation for the previous year
    (1947 tax rolls) of $11,357,184.00. Under Article
    3912g the county commissioners could receive an addi-
    tional increase,not to exceed $550.00, (25% of $2200.-
    00). Therefore, the maximum salary that may be paid
    the county commissioners of Runnels County in 1951 is
    $3050.00 ($2500.00 plus $550.00)
              According to pour request, Runnels County
    will have a tax valuatioq~in 1951 of more than $20,-
    000,001 and less than $30,000,000.
.



    Hon. Lawrpnqe Jack Moore, page 3,   (V-1279)


              In Att'y &en. Op. V-1004 (1950)~it was
    held that oounty commissioners were authorized to
    receive the increase in compensation allowed un-
    aer Article ,235Odue to the increase in tax val-
    uation without rasing the salary of the remaining
    county officials irilike proportion. It was
    stated in Miit3:
                   opinion:
                "Since the tax valuation of Dewitt
        County has increased from $18,758,825.00.
        to $20,848,175.00 the Commissioners Court
        is authorized under the provisions of Art-
        icle 2350 to set the salaries of the Coun-
        ty Commissioners at any sum not to exceed
        $3,000.00    a year.
              Y3ection 1 of Article 3912g, v;C.S.,
         (S.B..92 Acts 51st Leg., R.S. 1949, ch.
         320, p. bOl)"proviaes:
              n 'The Commissioners Court in each
        county of this State is hereby authorized,
        when in their judgment the fina,$,aialcon-
        dition of the county and'the needs of the
        officers justify the increase, to enter
        an order increasing the com$enaation of
        the precinbt, oounty and district officers,
        or either of them, in'atiadditional amount
        not to exceed twenty-five (25%) per cent
        of the SUPLallowed under the law for the
        fiscal year of 1948, whether paid on fee
        or salary basis; provided. howeve,r,the
        members of the,Commissioners Court may not
        raise the salaries of any of such Commis-.
        sioners Court under the terms of,this Aot
        without raislnR the salary of the remain-
        ‘ing county officials in like proportion.'
        (Emphasis added.)
             "The requirement 'that the Commis-
        sioners Court may not raise the salaries
        of any of such Commissioners Court under
        the terms of this Act without raisise
        ~~e"',r~~~r~~~~n~~~l~B",Un~~l~f~~c~~~s
        inorease authorized in Article 3912g aid
        does not qpply to the increase j.nsalar-
        ies under t,heprovisions of Article 2350
Hon. Lawrence Jack Moore; page 4, (V-1279)


     due to the increase in tax valuation in
     Dewitt County.
          we agree wi.th the conclusion reached
     by you in your brief, and you are therefore
     advised that the.Commissioners Court of
     Dewitt County nay set the salaries of the
     members of the Co issioners' Court artany
     sum not to exceed? 3,OOO.OO per annum with-
     out granting raises to the other county of-
     fi~ials.w
          In~&ition   to the $3,000 base compensation
authorized under Article 2350, which will become ef-
fective January 1, 1952, the county commissioners also
may receive an aaaitional $550.00 for that year under
Article 3912g, provided the commissioners~ court
grants the remaining county officials a proportionate
increase under that article.
                      SUbNARY
          On January 1, 1952, the Commis-
     aloner' Court of Runnels County will
     be authdrized to increase their own
     salaries in the sum of $500.00 per
     year pursuant to the~provisions of
     Article 2350, V.C.S., without in-
     oreasing the salaries of the other
     county officials.
          The County Commissioners of
     Runnels County may receive the maxi-
     mum compensation of $3,050.00 for 1951
     and $3,550.00 for 1952, provided the
     Conunissioners~Court also grants the
     remaining county officials a propor-
     tionate increase under the provisions
     of Article 3912g, V.C.S., for the re-
     spective years.
APPROVED:                          Yours very truly,
Bruce Allen                         PRICE DANIEL
County Affairs Division            Attorney General
Jesse P. Luton, Jr.
Reviewing Assistant
Everett Hutchinson
Executive Assistant
;IR:ga:awo